Citation Nr: 0619600	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  99-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES


1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for asthma. 

3.  Entitlement to service connection for disability 
manifested by muscle spasm and tenderness.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision which 
denied an increased rating for service connection pes planus, 
and an August 1999 rating decision which denied service 
connection for asthma and disability manifested by muscle 
spasm and tenderness, from the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for asthma addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board will decide, however, whether new and material 
evidence has been received to reopen his claim for service 
connection for asthma, as well as other issue on appeal.


FINDINGS OF FACT

1.  The veteran does not have a disability manifested by 
muscle spasm and tenderness as a result of his service in the 
military

2.  In July 1996, the Board denied the veteran's claim for 
service connection for asthma, as there was no medical 
evidence of a nexus between his then current asthma and 
service.

3.  Some of the additional evidence received since that July 
1996 decision indicates the veteran's asthma may be due to 
service, so this additional evidence is so significant that 
it must be considered to fairly decide the merits of this 
claim. 

4.  The veteran's bilateral pes planus is manifested by 
symptoms, such as pain, moderate bilateral foot valgus, and a 
left heel spur, that more nearly approximate moderate but not 
severe or pronounced acquired flatfoot; marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation have not been demonstrated.


CONCLUSIONS OF LAW

1.  A disability manifested by muscle spasm and tenderness 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The Board's July 1996 decision is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 
20.1103, 20.1105 (2004).

3.  New and material evidence has been submitted since the 
Board's July 1996 decision to warrant reopening the claim for 
service connection for asthma.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5276 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The issue of whether there is new and material evidence to 
reopen the previously denied claim of service connection for 
asthma has been resolved in favor of the veteran.  Thus, it 
was not necessary for the Board to consider whether the RO 
satisfied all applicable requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) before remanding the claim for 
further development and consideration.

Regarding the other two issues, such notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

The veteran's claims were received prior to the enactment of 
the VCAA and therefore, the initial unfavorable adjudication 
of his claim was not error, Pelegrini, 18 Vet. App. at 120, 
as compliance with the VCAA was impossible.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Further, 
the veteran's claims were scrutinized under VCAA standards 
during the appeal period.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).  

In this case, in a September 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
and for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA.  He was essentially told 
to submit evidence he had in his possession.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided a medical examinations, and a 
hearing to present testimony.  The record has been developed 
to the extent possible.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 5th element was not addressed in the notice letter.  The 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish the effective date 
for the increased rating.  In that regard, the veteran 
requested an earlier effective date for the assignment of 
service connection.  In a May 2002 rating decision, the RO 
granted an earlier effective date of June 29, 1971, for the 
grant of service connection and the assignment of a 10 
percent rating.  The veteran did not appeal for an even 
earlier effective date.  Regarding the service connection 
claim, although the 4th and 5th elements were not addressed, 
the Board herein is not granting service connection; thus, 
that matter is moot with no prejudicial error as addressed 
below.  Therefore, despite the inadequate notice provided to 
the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on these claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

A.  Disability Manifested by Muscle Spasm and Tenderness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As a preliminary matter, the Board notes that the veteran is 
already in receipt of service connection for myalgia of the 
right shoulder girdle and a back condition.  So the Board 
will not consider any complaints, examination findings or 
treatment of these disabilities, of which there are numerous 
entries since separation from service, in deciding this 
service-connection claim.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of fibromyalgia or a 
disability manifested by muscle spasm and tenderness.

July 1971, June 1985, and August 1989, VA examinations were 
negative for a muscle problem.  In January 1991, the veteran 
was treated at a VA facility for left scapular pain and 
stiffness, and paravertebral muscle spasms in the cervical 
area.  The diagnosis was primary fibromyalgia syndrome.  

In March 1999, the veteran was diagnosed with myofascial 
syndrome of the upper back and neck.  In a letter and 
progress note dated in October 2002, it was noted that the 
veteran had been treated for fibromyalgia for many years.  He 
complained of fibromyalgia in the mid-thoracic region at the 
time.  He was receiving acupuncture for the condition with 
good results.  Subsequent treatment records note continuing 
treatment with acupuncture.  A January 2003 VA joints 
examination diagnosed bilateral rotator cuff tendonitis.  

The medical evidence of record fails to establish the 
veteran's current fibromyalgia, first diagnosed over 20 years 
after service, was incurred during his active military 
service.  And none of the clinical treatment records contains 
any medical opinion suggesting a causal relationship or nexus 
between his current fibromyalgia, or any other disability 
manifested by muscle spasms and tenderness, and his active 
military service.

And since the veteran is a layman, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In addition, the Board observes that the veteran's current 
fibromyalgia was not diagnosed until many years following his 
discharge from service, without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Asthma

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In a July 1996 decision, the Board denied the veteran's claim 
of entitlement to service connection for asthma.  The 
decision is final.  38 U.S.C.A. § 7104.

The basis for the Board's denial of the claim was that there 
was no evidence of asthma in service or any medical opinion 
linking the veteran's current asthma to service.

In July 1996, the veteran essentially appealed to reopen his 
claim.  The veteran contends, in effect, that asthma had had 
its onset in service.  The veteran asserts that toxins such 
as smoke, anti-rabies serum and mosquito repellant caused his 
asthma.  It is also noted that the veteran was treated for 
cough, colds, and acute and chronic bronchitis in service.  
It is also maintained that the these conditions were the 
first manifestations of asthma.  

When a claim is disallowed by the Board, it may not be 
reopened upon the same factual basis.  38 U.S.C.A. § 7104(b).  
However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).

The RO denied entitlement to service connection for asthma in 
the August 1999 rating decision now on appeal.  The RO stated 
there that although the evidence showed that the veteran has 
asthma, there was insufficient evidence to not show that the 
disability was related etiologically to service.

The claim of entitlement to service connection for asthma was 
subject to a threshold determination concerning whether it 
was supported by new and material evidence or not.  38 
U.S.C.A. § 5108.  The RO should have adjudicated that 
question but did not.  However, that question goes to the 
statutory jurisdiction of the Board to review the claim on 
its merits.  Id.; 38 U.S.C.A. § 7104(b).  Therefore, before 
it may consider its merits, the Board must find that the 
previously denied claim is supported by new and material 
evidence.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
("jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold jurisdictional issues").

In determining whether new and material evidence has been 
submitted to reopen a claim under 38 U.S.C.A. § 5108, VA 
adjudicators review any evidence that has been added to the 
record since the last prior final disallowance of the claim 
on any basis.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).

In this case, the July 1996 decision of the Board represents 
the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new."  Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 
3.156(a) (2004).  If it is found that the record contains 
"new" evidence relevant to the claim, the question whether 
that evidence is "material" is considered.

The Board notes that in the regulations implementing the 
VCAA, see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), that were promulgated in August 2001, the 
regulation defining "new" and "material" evidence, 38 C.F.R. 
§ 3.156, was re-written and the definition of material 
evidence substantially revised.

The revised definition of material evidence requires that the 
newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,629, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2005)).

However, the revised regulation definition applies only to 
applications to reopen claims that are filed on or after 
August 29, 2001 and therefore, does not apply in this case.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  The claim 
to reopen the issue of entitlement to service connection for 
asthma is governed by the earlier version of 38 C.F.R. § 
3.156 and the definitions therein.  See 38 C.F.R. § 3.156(a) 
(2001).

For purposes of this claim, then, "new" evidence means 
evidence not previously submitted to VA decision makers that 
is neither cumulative nor redundant and "material" evidence 
means evidence that bears directly and substantially upon the 
specific matter under consideration and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To be probative, material evidence also must be competent on 
the particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  However, for the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed, 
unless it is not credible on its face.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence has been introduced into the claims file since the 
July 1996 decision of the Board.  In a letter dated in August 
1996, a VA physician stated that the veteran had several 
episodes of upper respiratory infection while on active duty.  
The veteran was atopic during active duty and may have 
suffered from seasonal asthma during 1969 to 1970, as 
indicated by the prolonged symptoms and the recurrent nature 
of the illnesses.  In a letter dated in August 1996, Chaim 
Bernstein, M.D., stated that the veteran's has had long-
standing asthma since 1984, and smoked two packs of 
cigarettes a day from age 16 to age 39, quitting in 1984.  A 
letter dated in June 1997 from the president of the American 
College of Allergy, Asthma & Immunology, Betty B. Wray, M.D., 
is of record.  Dr. Wray stated that she would expect that 
asthma caused by exposure to chemicals would begin shortly 
after the exposure.  

In a November 2002 letter, another VA physician stated that 
she did not have access to the veteran's medical records, and 
noted the veteran's long history of smoking.  However, she 
also noted that his respiratory disease was more responsive 
to bronchodilators than would be expected from COPD alone.  
She concluded that the most likely explanation for this is 
that his asthma/COPD is very likely related to exposure to 
toxins and smoke in service.  

Service connection is awarded for a chronic disability 
resulting from injury or disease incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).

This is evidence that would have to be considered in any fair 
assessment of the merits of the service connection claim.  38 
C.F.R. § 3.156(a) (2001).  Therefore, the Board finds that 
new and material evidence has been submitted.  Accordingly, 
the claim of entitlement to service connection for asthma is 
reopened.  38 U.S.C.A. § 5108.

Although the medical statements constitute new and material 
evidence, they cannot provide the basis for a grant of 
service connection for the condition.  The August 1996 report 
related that the veteran "may have" suffered from seasonal 
asthma during service.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that medical evidence which merely 
indicates that the alleged disorder "may or may not" be 
related to service is too speculative to establish any such 
relationship).  Moreover, the physician who produced the 
November 2002 report did not review the veteran's medical 
records.  See West v. Brown, 7 Vet. App. 70 (1994), (holding 
that a medical examination or opinion that did not reflect 
reliance upon a complete and accurate history was inadequate 
for rating purposes).  Moreover, a February 2001 VA 
respiratory diseases examination diagnosed asthma.  The VA 
examiner stated that the onset of bronchial asthma was in 
1984 after service and that it was unlikely that the 
condition was related to service.  The Board notes that this 
negative opinion is also inadequate because it did not 
discuss the veteran's inservice respiratory complaints or 
exposure to toxins.  The claim will be remanded to obtain a 
definite opinion to determine the etiology of the veteran's 
asthma.  

C.  Bilateral  Pes Planus

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's bilateral pes planus is rated 10 percent 
disabling under Diagnostic Code 5276 for flatfeet.  Pursuant 
to Diagnostic Code 5276, a noncompensable rating is warranted 
for pes planus that is mild, with symptoms relieved by built-
up shoe or arch support.  A 10 percent rating is warranted 
for moderate pes planus, manifested by the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral pes planus, manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The Board has considered the evidence of record, and 
concludes that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for the 
veteran's bilateral pes planus.

In statements and testimony, the veteran has complained of 
severe pain in both feet which greatly interfere with his 
daily functioning.  He noted that he has a very painful bone 
spur of the left heel.  He also maintains that his bilateral 
feet condition is so severe that he has been prescribed shoe 
inserts.  

An November 2000 VA podiatry progress note reveals that the 
veteran presented with painful heel and arch of left foot of 
two months duration.  Feet X-rays were normal, noting no 
fractures, dislocations, bone or joint abnormalities, or 
calcaneal spurs.  

A February 2001 VA feet examination was conducted.  
Intermittent bilateral feet pain was noted.  The veteran wore 
foot orthotics.  Active and passive feet range of motion was 
within normal limits.  There was no foot joint pain.  The 
Achilles tendons were midline.  Moderate feet valgus was 
found.  Hallux Valgus was at 10 degrees on the left and 5 
degrees on the right.  The diagnosis was bilateral pes planus 
and bilateral plantar fasciitis.  

The examiner who conducted the April 2003 VA feet examination 
indicated that the veteran had intermittent pain and 
stiffness.  He used shoe inserts.  Examination noted that 
feet range of motion was within normal limits.  Regarding the 
feet, there was no evidence of painful motion, edema, 
instability, weakness, tenderness, abnormal weight bearing, 
forefoot/midfoot malalignment, and hallux varus.  The 
Achillis tendons were mid-line.  Moderate feet valgus was 
noted.  

In a March 2005 VA podiatry note, the veteran's podiatrist 
noted that the veteran was fitted with new orthotics, 
received five injections into the left heel and that the 
veteran reported that the left heel felt better.  That VA 
podiatrist, in a letter dated the same day as the clinic 
visit, stated that the veteran had bilateral pes planus, and 
a heel spur which resolved with five injections.  VA podiatry 
treatment notes dated in May 2005 noted that the veteran has 
had five injections into the left heel, the last injection 
was two years ago.  The veteran continued to complain of pain 
in the left heel.  The veteran was given another injection.  
The podiatrist informed the veteran that if the pain 
persisted, surgical correction was to be considered.  In a 
letter dated in May 2005, the podiatrist submitted a Disabled 
American Veterans questionnaire.  In response to the question 
regarding the diagnosis of the veteran's disability, the 
podiatrist circled the preprinted elements for a 30 percent 
rating for pes planus, "[s]evere; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, [and] characteristic callosities".  The medical opinion 
was that the veteran had received injections and orthotics, 
and he still complained of pain.  

The veteran's plantar fasciitis is currently rated as 10 
percent disabling, for each foot, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  A 10 percent rating under this 
code, regardless of whether the condition is unilateral or 
bilateral, indicates it is moderate with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendon Achilles, and pain on manipulation and use of the 
feet.  A 20 percent rating for unilateral flat foot or a 30 
percent rating for bilateral flat foot requires a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.

The relevant medical evidence objectively demonstrates that 
each affected foot is disabled by pain.  However, his foot 
disability due to pes planus and a left heel spur is not 
manifested by objective evidence of marked deformity, such as 
pronation or abduction, pain on manipulation, indication of 
swelling on use, or characteristic callosities that would 
signify moderately severe impairment warranting the 
assignment of a rating greater than 10 percent, as 
contemplated in Diagnostic Codes 5276 

The record reflects the veteran's complaints of recurrent 
pain, particularly in the left heel.  The Board does not 
doubt in the least that the service-connected disability 
produces pain.  However, for purposes of evaluating the 
service-connected disorder the subjective descriptions must 
be reviewed in light of the objective findings.  The Board 
affords no probative weight to the VA podiatrist circling the 
preprinted elements for a 30 percent rating for pes planus 
under Diagnostic Code 5276, as the podiatrist's own clinical 
notes do not describe any marked deformity, indications of 
swelling on use or characteristic callosities due solely to 
the veteran's service-connected bilateral pes planus.  In 
addition, the VA examination of record only noted moderate 
bilateral foot valgus, specifically noting that the veteran 
did not have any evidence of painful motion, edema, 
instability, weakness, tenderness, abnormal weight bearing, 
forefoot/midfoot malalignment, and hallux varus.  Thus, the 
Board finds that these functional limitations do not place 
the evidence at or near a balance as to whether the veteran 
would be more than moderately impaired under Diagnostic Code 
5276.  

The Board has considered the applicability of other 
diagnostic codes pertaining to the feet.  In the instant 
case, however, none of the other codes are for application as 
the veteran is not service-connected for any of the other 
disabilities listed in the diagnostic code pertaining to the 
feet.

Having considered both the positive and negative evidence, 
the Board concludes that there is no basis for a finding of 
functional loss due to pain sufficient to warrant a rating in 
excess of the 10 percent rating, especially when the 
applicable diagnostic criteria under Diagnostic Code 5276 
specifically contemplate pain on use of the feet.  Indeed, 
the effects of functional loss due to pain are the 
foundations of the currently assigned rating.  DeLuca v. 
Brown, 8 Vet. App. 205 (1995).  38 C.F.R. §§ 4.40, 4.45, 
4.59.  It has also been held that where a diagnostic code is 
not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the diagnostic code under which the instant 
disability is rated, Diagnostic Code 5276, is not predicated 
on limited range of motion, the current case law supports the 
conclusion that §§ 4.40 and 4.45 are not applicable.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for a disability manifested 
by muscle spasm and tenderness is denied. 

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to for asthma, the appeal is 
granted to this extent only.

The claim for an increased rating for bilateral pes planus is 
denied.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
As explained above an opinion regarding the etiology of the 
veteran's asthma is needed.  Therefore, the claim will be 
remanded for an examination.  

In addition, as noted above, Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this issue must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
the asthma claim that complies with the 
notification and duty to assist 
requirements of the VCAA.  The letter 
should include notice of the type of 
information necessary to substantiate a 
claim for service connection for the 
condition, as well as assign a disability 
rating, and an effective date-in the 
effect that the claim of service 
connection is granted.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for an 
appropriate examination to ascertain the 
nature and etiology of his respiratory 
disability.  It is imperative that the 
claims file and a copy of this Remand be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should indicate 
whether it is at least as likely as not (a 
50 percent or higher degree of 
probability) that any current chronic 
respiratory disability is causally related 
to service, including toxin and smoke 
exposure during service.  The examiner 
should specifically state whether any 
medical findings in the veteran's service 
medical records represent the onset of 
asthma.  In giving an opinion, the 
physician should comment on the various 
opinions of record dated from 1996 to 
2002.  A complete rational, based on 
medical principles, examination findings, 
a review of the claims folder, and the 
veteran's medical, social and occupational 
history, should be provided for all 
opinions given.

3.  The RO should readjudicate the 
veteran's claim for entitlement to service 
connection for asthma.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


